DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 9/13/2019 and the interview held on 3/8/2021.
Claims 1-20 were pending. Claims 1, 9, & 18 are amended herein. Claims 8 & 17 are cancelled herein. Claims 1-7, 9-16, & 18-20 are allowed. 


Claim Interpretation
Instances of the term “controller” as recited in the claims are interpreted in view of paragraph 0105 of the published specification which reads in pertinent part: 
Accordingly, embodiments of the present invention may be embodied in hardware and/or in software (including firmware, resident software, micro-code, etc.) that runs on a processor or controller, which may collectively be referred to as “circuitry,” “a module” or variants thereof. Further, an example processing unit may include, by way of illustration, a general purpose processor, a special purpose processor, a conventional processor, a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, Application Specific Integrated Circuits (ASICs), Field Programmable Gate Arrays (FPGAs) circuits, any other type of integrated circuit (IC), and/or a state machine. As can be appreciated, an example processor unit may employ distributed processing in certain embodiments.

In view of the above, “controller” is interpreted as being a physical hardware element. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan Candelario (#73,689) on 3/8/2021
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1. (Currently Amended) A method for distributing adaptive bitrate (ABR) media in a network, the method comprising: 
receiving, from a first packager in a first region at a second packager in a second region, a first channel and a first service manifest for the first channel, the first service manifest comprising one or more directive elements and one or more packager elements, the one or more directive elements providing constraints for the first channel, wherein the first packager interacts with a first service manifest controller to generate the first service manifest based on a stream manifest from a transcoder and an initial service manifest and the first packager distributes the first channel and the first service manifest to a first content delivery network in the first region; 
the second packager interacting with a second service manifest controller to generate a second service manifest that is updated from the first service manifest to provide updated directive elements based on local configuration and business policy and to further provide modifications to the first channel within the constraints; and 
; 
wherein the second packager documents the modifications and identification of the second packager in the one or more packager elements.

8. (Cancelled)

9. (Currently Amended) An apparatus for distributing adaptive bitrate (ABR) media in a network, the apparatus comprising: 
one or more processors; and 
a non-transitory computer-readable medium having program instructions which are executable by the one or more processors, the program instructions including instructions for: 
receiving, from a first packager in a first region, a first channel and a first service manifest for the first channel, the first service manifest comprising one or more directive elements and one or more packager elements, the one or more directive elements providing constraints for the first channel, wherein the first packager interacts with a first service manifest controller to generate the first service manifest based on a stream manifest from a transcoder and an initial service manifest and the first packager distributes the first channel and the first service manifest to a first content delivery network in the first region; 
interacting with a second service manifest controller to generate a second service manifest that is updated from the first service manifest to provide updated directive elements based on local configuration and business policy and to further provide modifications to the first channel within the constraints; and 
distributing the first channel and the second service manifest to a second content delivery network in the second region; 
wherein the second packager documents the modifications and identification of the second packager in the one or more packager elements.

17. (Cancelled)

18. (Currently Amended) A system for distributing adaptive bitrate (ABR) media in a network, the system comprising: 
a first packager in a first region coupled to interact with a first service manifest controller to generate a first service manifest for a first channel based on a stream manifest from a transcoder and an initial service manifest, the first service manifest comprising one or more directive elements and one or more packager elements, the one or more directive elements providing constraints for the first channel, wherein the first packager distributes the first channel to a first content delivery network in the first region; and 
a second packager in a second region coupled to receive the first channel from the first packager and to interact with a second service manifest controller to generate a second service manifest that is updated from the first service manifest to provide updated directive elements based on local configuration and business policy and to further provide modifications to the first channel within the constraints, the second packager further coupled to distribute the first channel using the second service manifest to a second content delivery network in the second region; 
wherein the second packager documents the modifications and identification of the second packager in the one or more packager elements.


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The closest discovered prior art includes:
Riedl et al. (US 2010/0242079 A1) which teaches: secondary content insertion (e.g., replacement of dated or geographically inappropriate advertisements or promotions, or insertion of targeted content) to insert targeted or geographically-specific advertisements on a local basis [0133; 0228].
Cardona (US 9,716,903 B2) which teaches: several embodiment for inserting local content and ads into a video stream based on user preference derived from a variety of source, wherein the specifics TS packets containing national television ads are removed prior to streaming to local customers [12:32-59].
Hasek et al. (US 2015/0172731 A1) which teaches: a headend which uses global positioning satellites or a mobile device's IP address location to determine whether the mobile device is in the geographic area to be selectively blacked out for the specific content, wherein if the mobile device is in the selectively blacked out area, then the mobile content delivery system does not send the requested specific content [0008].

However, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the second packager documents the modifications and identification of the second packager in the one or more packager elements” as recited in Claim 1 and similarly stated in Claims 9 & 18.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1-7, 9-16, & 18-20 indicated claims 1-7, 9-16, & 18-20 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446